OPINION — AG — (1) TO EFFECT REMOVAL OF A CAUSE FROM THE SMALL CLAIMS DOCKET (SMALL CLAIMS COURT) TO ANOTHER CIVIL DOCKET OF THE DISTRICT COURT UNDER THE PROCEDURE DESCRIBED IN 12 O.S. 1978 Supp., 1757 [12-1757], A DEFENDANT MUST CAUSE A MOTION TO BE FILED WITH THE COURT AND NOTICE GIVEN TO PLAINTIFF, EACH ACT TO BE ACCOMPLISH AT LEAST FORTY EIGHT HOURS PRIOR TO THE TIME FIXED IN THE ORDER FOR THE DEFENDANT TO APPEAR AND ANSWER. (2) THE NOTICE GIVEN A SMALL CLAIMS PLAINTIFF MUST BE SUCH SUFFICIENCY TO PUT A PRUDENT PERSON, IN THE EXERCISE OF REASONABLE DILIGENCE, UPON INQUIRY AS TO THE FACTS OF REMOVAL OF THE ACTION FROM THE SMALL CLAIMS DOCKET; WHETHER NOTICE HAS BEEN GIVEN TO A PLAINTIFF IS SUFFICIENT TO MEET THE REQUIREMENTS OF 12 O.S. 1978 Supp., 1757 [12-1757] IS A QUESTION OF FACT FOR THE COURT, SUCH A DETERMINATION TO BE LIBERALLY CONSTRUED IN FAVOR OF THE SMALL CLAIMS PROCEDURE. (CIVIL PROCEDURE) CITE: 12 O.S. 1978 Supp., 1758 [12-1758], 12 O.S. 1978 Supp., 1759 [12-1759] [12-1759], 25 O.S. 1971 10 [25-10] 25 O.S. 1971 11 [25-11], 25 O.S. 1971 13 [25-13] [25-13] (MANVILLE T. BUFORD)